         Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 Admiral Insurance Co.,

                       Plaintiff,                      Civil No. 3:20-cv-00568 (JCH)

 v.

 Versailles Medical Spa, LLC et al.,                   January 12, 2021

                       Defendants.



           RULING ON DEFENDANTS’ MOTION TO COMPEL [ECF No. 38]

       The defendants in this insurance declaratory judgment action, Versailles Medical Spa, LLC

and Marie Saade (“Defendants”), have moved the Court for an order compelling the plaintiff,

Admiral Insurance Co. (“Admiral”), to comply with interrogatories and requests for production.

(ECF No. 38, 38-4, 38-5.) For the following reasons, the motion is GRANTED IN PART AND

DENIED IN PART as set forth more fully below.

       1. Background

       The Defendants operate an aesthetic medicine practice. A patient named Lillian Voigt filed

suit against them in the Connecticut Superior Court, alleging that their treatment of her skin

condition was negligent. (ECF No. 1-2.) The Defendants had previously obtained a liability

insurance policy with Admiral (ECF No. 1-1), and they tendered the defense of the Voigt lawsuit

to Admiral. For a time, Admiral paid the law firm of Morrison, Mahoney and Miller (“MMM”)

to defend the suit. Then, Admiral withdrew its defense, claiming to have learned that Voigt’s

claim predated the inception of its policy. Admiral now seeks a declaratory judgment that it has

no duty to defend or indemnify the Defendants from Voigt’s lawsuit. (ECF No. 1, at 9.)
         Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 2 of 9




       Admiral’s complaint is pled in four counts. The first count is a catch-all; it seeks a

declaration of no coverage because “[t]he Policy’s Insuring Agreement was not complied with

here, its provisions were not satisfied here, and an Exclusion applies.” (Id. ¶¶ 23-25.) The second

count is more focused, and seeks a declaration of no coverage on the specific ground that “[t]he

Claim at issue was first made against” the Defendants in September 2016, prior to the inception of

its claims-made policy. (Id. ¶¶ 26-30.) The third count seeks a declaration that coverage is barred

by the policy’s “Prior Knowledge” exclusion. (Id. ¶¶ 31-35.) And the fourth count alleges that

coverage is barred by the Defendants’ failure to comply with the policy’s “Reporting of Claims

provision.” (Id. ¶¶ 36-39.) Admiral later moved for summary judgment, and in its summary

judgment motion it contended that the Defendants’ failure to disclose the Voigt claim on their

insurance application violated the policy’s “Application Condition.” (ECF No. 26-1, at 16-18.)

       The Defendants asserted four counterclaims against Admiral. (ECF No. 23.) Their first

counterclaim sought an “Order that Admiral be caused to continue to defend their interests until

the conclusion of the Voigt action, along with costs and fees incurred.” (Id. ¶¶ 40-77.) Their

second counterclaim alleged that Admiral acted in bad faith when it stopped paying MMM to

defend them, without “even exploring why the Voigt action was not reasonably considered an

event or claim by defendants” in 2016.1 (Id. ¶¶ 78-84.) The third counterclaim alleged in substance

that Admiral’s duty of good faith included a duty to competently manage the Voigt litigation, and

that Admiral breached that duty and acted in bad faith when it mishandled the pleading and

discovery phases of the lawsuit. (Id. ¶¶ 86-106.) Fourth and finally, the Defendants asserted that

Admiral conducted itself in bad faith when it denied coverage without first considering whether




1
        Admiral says that it has since resumed paying MMM under a reservation of rights. (ECF
No. 1, ¶ 5.)
                                                2
          Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 3 of 9




Voigt’s claims about her scalp and forehead merited a different coverage analysis than her claims

about other parts of her body. (Id. ¶¶ 107-18.) Admiral elected to answer the counterclaims rather

than move to dismiss and stay discovery on them. (ECF No. 25.)

       The parties held their Rule 26(f) conference on June 11 and September 10, 2020. (ECF

No. 21, at 2.) The Defendants notified Admiral that they would seek discovery of “claims,

underwriting and coverage files, and related billing records, plus correspondence to and from the

insurance broker, Sprague Israel, plus policy and/or procedure manuals applicable to the issues in

the case and correspondence with” MMM. (Id. at 7.) Evidently contending that its policy is

unambiguous in all material respects, Admiral stated that it did “not believe that any discovery

will be necessary, other than compliance with Federal Rule of Civil Procedure 26(a)(1).” (Id.)

Admiral added that it “reserve[d] the right to object to any discovery sought by Defendants.” (Id.)

       The Defendants served interrogatories and requests for production on October 16, 2020.

(ECF No. 38-4, 38-5.) Admiral responded on November 16, 2020. (ECF No. 38-9, 38-10.)

Admiral answered six interrogatories and objected to a seventh. (ECF No. 38-10.) It objected to

virtually all of the Defendants’ requests for production, generally on the claimed ground that they

were “irrelevant, immaterial . . . unduly burdensome, overbroad and vague.” (E.g., ECF No. 38-

9, Req. No. 1.) Admiral also objected to nearly all of the requests on the ground that they inquired

after information protected by the attorney-client privilege and work product doctrine. (E.g., id.)

Admiral apparently believes that certain of its files are categorically privileged, and it therefore

did not provide the Defendants with the privilege log required by Local Rule 26(e).

       The Defendants claim to have been surprised by Admiral’s objections. Although Admiral

had expressly “reserve[d] the right to object to any discovery” in the Rule 26(f) report, the

Defendants assert that “Plaintiff’s counsel repeatedly assured defense counsel that the documents



                                                 3
          Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 4 of 9




would be provided.” (ECF No. 38-1, at 2.) The Defendants accordingly filed the instant motion,

arguing that Admiral should be compelled to live up to promises allegedly made during the Rule

26(f) conference, and claiming that Admiral’s objections are unmeritorious in any event. (ECF

No. 38.) Admiral opposes the motion (ECF No. 39), and the Defendants have filed a reply. (ECF

No. 40.) Judge Hall referred the matter to the undersigned, and the Court held an hour-long oral

argument on Friday, January 8, 2021. (ECF No. 44.) The motion is now ripe for decision.

        2. Discussion

        The Court begins by addressing those disputes that do not concern the relevance of the

Defendants’ discovery requests. As noted, the Defendants contend that Admiral’s objections are

in breach of a discovery agreement, but the Court rejects this argument because the Rule 26(f)

report confirms that Admiral made no such agreement. (ECF No. 21, at ¶ D.1 (“Plaintiff does not

believe that any discovery will be necessary,” and “reserves the right to object to any discovery

sought by Defendants.”).) The Court also overrules Admiral’s burdensomeness objections,

because such objections ordinarily cannot be sustained without “affidavits or . . . evidence

revealing the nature of the burden,” Pegoraro v. Marrero, 281 F.R.D. 122, 128-29 (S.D.N.Y.

2012), and Admiral has provided no evidence of undue burden. Admiral has likewise submitted

no evidence in support of its claim that certain of its files are categorically privileged or entitled to

work product protection, nor has it plausibly explained how any of the Defendants’ requests are

too vague to respond to.

        With these points addressed, what remains is the parties’ dispute over the relevance of the

Defendants’ discovery requests. This dispute implicates well-settled principles. “Parties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Information is “relevant” if



                                                   4
          Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 5 of 9




“(a) it has any tendency to make a fact more or less probable than it would be without the evidence;

and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401; see also In re PE

Corp. Secs. Litig., 221 F.R.D. 20, 23 (D. Conn. 2003). Information “within the scope of discovery

need not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). At the discovery

stage, relevance “is an extremely broad concept.” Martino v. Nationstar Mortg. LLC, No. 3:17-

cv-1326 (KAD), 2019 WL 2238030, at *1 (D. Conn. May 23, 2019).

       The Court begins with the Defendants’ Request for Production No. 1 – their request for

Admiral’s underwriting file. (ECF No. 38-9.) Although insurance underwriting files are not

discoverable in all cases, see, e.g., Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691 (S.D. Fla.

2007), courts in this district have held that they are subject to disclosure when the policyholder has

“alleged ambiguity in the [insurer’s] policy language and there has been no determination

concerning whether the language at issue is ambiguous.” Thompson v. Nat’l Union Fire Ins Co.

of Pittsburgh PA, No. 3:14-cv-00259 (WWE/HBF), 2015 WL 753721, at *3 (D. Conn. Feb. 23,

2015) (emphasis in original). In such cases, “[t]he underwriting file is relevant to determining the

risks that [the insurer] expected to cover in the policy, how it interpreted the various policy terms,

and whether the terms of the policy are ambiguous in the first instance.” Id. (quoting Silgan

Containers v. Nat’l Union Fire Ins. Co., No. C 09-05971 RS (LB), 2010 WL 5387748, at *8 (N.D.

Cal. Dec. 21, 2010)); accord Hartford Roman Catholic Diocesan Corp. v. Interstate Fire & Cas.

Co., 297 F.R.D. 22, 29-30 (D. Conn. 2014) (ordering insurer to respond to discovery requests

regarding underwriting and policy construction). In this case, Admiral devotes much of its brief

to an argument that its policy period language is unambiguous, and not susceptible to the

“prejudice” analysis that the Defendants urge. (ECF No. 39, at 4-6.) Yet that is not the only

language that the Defendants assail. They also allege that “[t]he phrase ‘professional incident’” –



                                                  5
          Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 6 of 9




which appears in their insuring agreement – “is ambiguous, in the context of medical treatment

where complications and adverse results are inherent in care and occur despite proper care and

may be remediable with further care.” (ECF No. 24, ¶ 69.) The Court also notes that resolution

of Admiral’s third declaratory judgment count – the count seeking a declaration of no coverage

pursuant to the “Prior Knowledge” exclusion – may require consideration of the meaning of the

term “reasonably” in the context of that exclusion. (ECF No. 1-1, at 18 (“Prior Knowledge”

exclusion is invoked, inter alia, if insured’s officers are aware before policy inception of a

“circumstance” that “could reasonably have been expected to give rise to a Claim”).) And

resolution of its Application Condition argument may require consideration of whether the

Defendants’ alleged omissions on the insurance application were “material to [its] decision

whether to insure.” Pino v. Assur. Co. of Am., 52 F.3d 407, 409 (2d Cir. 2005) (emphasis added)

(citing State Bk. & Tr. Co. v. Conn. Gen. Life Ins. Co., 109 Conn. 67, 72 (1929)). In cases like this

one, “an insured is entitled to explore what risks the insurer expects to cover in the policy” through

discovery of underwriting materials.      Thompson, 2015 WL 753721, at *4 (quoting Silgan

Containers, 2010 WL 5387748, at *4). The Court will therefore order Admiral to comply with

Request for Production No. 1.

       The Defendants’ requests for production of Admiral’s claim and coverage files (ECF No.

38-9, Req. Nos. 2 & 3) are, at a minimum, relevant to their counterclaims. The Defendants allege

in substance that Admiral withdrew its defense without first conducting an adequate investigation

(ECF No. 23, ¶¶ 78-84); mismanaged the Voigt lawsuit (id. ¶¶ 86-106); and failed properly to

consider whether Voigt’s allegations of injury to her scalp and forehead merited a different

coverage analysis. (Id. ¶¶ 107-18.) Admiral’s claim and coverage files will likely shed light on

these allegations and, therefore, are relevant in the Rule 26 sense. Admiral protests that the



                                                  6
            Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 7 of 9




counterclaims are unmeritorious, but it is well established that discovery ordinarily should not “be

denied because it relates to a claim or defense that is being challenged as insufficient.” Wright &

Miller, 8 Fed. Prac. & Proc. Civ. § 2008 (3d ed.) (citing cases). The Court will therefore order

Admiral to comply with Request for Production Nos. 2 and 3 – and also with Request Nos. 9 and

10, which inquired after the identities of Admiral’s decisionmakers and notes of any coverage

meetings.

        Conversely, the Defendants have not demonstrated the relevance of Request for Production

Nos. 6 (policies and procedures manuals) or 13 (similar cases) to any claim or defense that has

been pled in this case. Bagley v. Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (discovery-

seeking party bears the burden of demonstrating relevance). Furthermore, the Defendants are not

entitled to relief with respect to:

             a) Request No. 4, which sought disclosure of expert opinions, because Admiral has

                 represented that it has no such documents and, if it develops them in the future,

                 will disclose them in accordance with Fed. R. Civ. P. 26(a)(2);

             b) Request No. 5, which sought disclosure of Admiral’s communications with the

                 Sprague Israel insurance brokerage, because the Defendants do not deny that

                 Sprague Israel is their agent, and because Admiral represented at oral argument

                 that it will not oppose any production request the defendant may make to its own

                 broker;2




2
        Curiously, Admiral contended that Sprague Israel was the Defendants’ agent (ECF No. 39,
at 8), yet simultaneously claimed attorney-client privilege as to its communications with the firm.
(ECF No. 38-9, Resp. to Req. No. 5.) During oral argument, Admiral’s counsel withdrew the
attorney-client privilege claim.

                                                 7
          Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 8 of 9




            c) Request No. 7, which sought disclosure of Admiral’s communications with MMM,

                because Admiral represents that the Defendants may obtain all such

                communications directly from their attorneys at MMM, and that it does not assert

                any privilege with respect to them;

            d) Request Nos. 8, 11 or 12, because Admiral says without contradiction that the

                Defendants already have the requested documents or have received them as

                exhibits to the pending summary judgment motion.

       Finally, the Court declines to order any further compliance with Interrogatories 1-6 because

Admiral’s counsel represented at oral argument that its responses are complete and have been

signed by the client pursuant to Fed. R. Civ. P. 33(b)(5), or with Interrogatory No. 7 because the

Defendants have not demonstrated its relevance.

       The Defendants’ Motion to Compel (ECF No. 38) is accordingly GRANTED IN PART

AND DENIED IN PART. The motion is granted to the extent that Admiral is ordered to comply

with Request for Production Nos. 1, 2, 3, 9 and 10 by January 26, 2021.3 See D. Conn. L.R. 37(d)

(unless Court orders otherwise, compliance with discovery orders to be made within fourteen

days). The motion is denied to the extent that it sought an order of further compliance with Request

for Production Nos. 4, 5, 6, 7, 8, 11, 12 and 13, and with Interrogatories 1-7.

       This is not a Recommended Ruling. It is a ruling by a magistrate judge on a “nondispositive

motion[] . . . . relating to discovery,” D. Conn. L. R. 72.1(C)(2), and as such it is reviewable

pursuant to the “clearly erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A);



3
        Admiral may withhold any document that qualifies for protection under the attorney-client
privilege or work product doctrine. If it does so, it must log each such document on a privilege
log that complies with Local Rule 26(e), and serve that log on Defendants’ counsel by January 26,
2021. Any privilege claim not logged by that date may be deemed waived. See Imperati v. Semple,
No. 3:18-cv-01847 (RNC/TOF), 2020 WL 4013304, at *6 (D. Conn. July 16, 2020).
                                                 8
         Case 3:20-cv-00568-JCH Document 45 Filed 01/12/21 Page 9 of 9




Fed. R. Civ. P. 72(a); D. Conn. L. Civ. R. 72.2(b). It is an order of the Court unless reversed or

modified upon timely objection under Local Rule 72.2(a).

       So ordered this 12th day of January, 2021, at Hartford, Connecticut.




                                                             /s/ Thomas O. Farrish
                                                           Hon. Thomas O. Farrish
                                                         United States Magistrate Judge




                                                9
